Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 03/01/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-2, 6-8, 28-29, 34-35, 53-54, 58-59, 70, 74, and 77-78 are pending. 
Allowable Subject Matter
Claims 1-2, 6-8, 28-29, 34-35, 53-54, 58-59, 70, 74, and 77-78 are patent eligible for the following reasons:
Independent Claim 28 recites a system for assisting a learning reader using a decodability index determined for one or more words, said system comprising: 
a processor; 
an interface communicatively coupled with the processor; and 
a memory communicatively coupled with the processor, wherein the memory contains computer-executable instructions that when executed by the processor cause the processor to: 
determine and assign a decodability index to a plurality of articles, magazines or books based on an analysis of one or more words from each of the plurality of articles, 
assess the learning reader's ability to pronounce or sound out words by monitoring the learning reader's ability to pronounce or sound out one or more words that have been previously assigned a decodability index and associating the reader with a decodability index at which the reader can proficiently pronounce or sound out one or more words; 
assist the learning reader by assigning a reading program tailored to the learning reader, wherein the reading program comprises a series of articles, magazines or books selected from the plurality of articles, magazines or books each assigned decodability indices, wherein the series of articles, magazines or books for the reading program are selected based on the corresponding decodability index of the plurality of articles, magazines or books; and 
re-assess the learning reader's ability to pronounce or sound out words after completing the reading program to determine improvement in the reader's ability to pronounce or sound out one or more words.

MPEP 2106.04(d)II states “evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit according to MPEP 2106.04(d)I.
According to the Supreme Court, when a claim containing a mathematical formula implements or applies that formula in a structure or process which, when considered as a whole, is performing a function which the patent laws were designed to protect (e. g., transforming or reducing an article to a different state or thing), then the claim satisfies the requirements of § 101. Diamond v. Diehr, 450 U.S. 175, 192 (1981).
Therefore, MPEP 2106.04(d)I states: one way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field or implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. 
For example, in Diehr, the claims involved a method for curing rubber by using Arrhenius equation to constantly measuring actual temperature inside a mold and feeding the temperature measurements into a computer to repeatedly recalculate the cure time to open the press. Diehr, 450 U.S. at 178-79. Since the Supreme Court viewed the claims not as an Id. at 192-93. 
Likewise, the aforementioned emphasized / bolded segment of the independent claims correspond to weighting the decodability index to reflect a reader's ability to pronounce or sound out certain words so that a reading program can be developed specifically for that person or class of persons. Specification, US 2018/0341641 A1 at ¶45. This can also be used in assisting a learning reader as a reading program can be tailored to that person or class of persons based upon that person's or the class's personalized decodability index. Id. 
Instead of being directed to a patent on a mathematical procedure to quantify decodability index of article, magazine, or book, the independent claims integrated the decodability index into a practical application: a reading program tailored to person or persons to assist them to read. Accordingly, the independent claims set forth steps for implementing or applying a mathematical procedure into a reading program, when considered as a whole, interacts with persons learning to read and therefore it is a function which the patent laws were designed to protect. 
Therefore, claims 1-2, 6-8, 28-29, 34-35, 53-54, 58-59, 70, 74, and 77-78 are patent eligible. 
Further, independent claims recite: determine and assign a decodability index to a plurality of articles, magazines or books based on an analysis of one or more words from each of the plurality of articles, magazines or books using a plurality of effects, wherein the assigned decodability index to each of the one or more words from each of the plurality of articles, magazines or books is (1) determined by determining all allowable grapheme-phoneme matches in different languages for each of the one or more words, (2) using orthographic patterns to select a correct grapheme-phoneme match from the determined allowable grapheme-phoneme matches for a chosen language, and (3) using the selected correct grapheme-phoneme match to access oral pronunciations associated with the one or more words for the chosen language, wherein the decodability index is assigned to the entire article, magazine or book of each of the plurality of articles, magazines or books.
According to the specification, the decoding measure can also adapt based on a learner's native language. For example, if a student is a native Spanish speaker, and is now learning English, they will be unfamiliar with orthographic units such as final silent e in "hope", as there are very few if any final silent e's in Spanish. Therefore, this orthographic-phonemic mapping (final silent e) could be given a higher score in the conditional (currently 3rd effect) part of the decoding measure. Specification, US 2018/0341641 A1 at ¶46.
The prior arts of record, alone or in combination, do not teach or render obvious the decodability index as required by the independent claims. 
Therefore, Claims 1-2, 6-8, 28-29, 34-35, 53-54, 58-59, 70, 74, and 77-78 are allowed.
SIndependent Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        03/13/2021